Citation Nr: 1744724	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide agent exposure.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1958 to August 1960 and from June 1961 to July 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2016, the appeal was remanded for additional development, to include to obtain a VA examination with opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  This appeal was previously remanded to obtain outstanding VA treatment records and to obtain an opinion.  Review of the subsequent VA examination with opinion reveals the examiner's finding that there has not been treatment for a skin disability for the years after service.  

At the time of the hearing before the undersigned, the Veteran discussed that he sought treatment for skin disabilities, to include moles, shortly after separation from service.  Specifically, at the June 2016 Travel Board hearing, the Veteran noted that he first noticed a mole about six or seven months after separation from service and had it checked by his primary care physician approximately a year later.  In light of this, the Board finds that VA should attempt to obtain these records discussed by the Veteran.  At the time of the hearing, the Veteran did not discuss that these records were no longer available; the Board cannot make this determination without an attempt to obtain the records and, if they are unavailable, to follow proper procedures.  Therefore, the Board remands this matter to obtain a complete record upon which to base its decision.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant and outstanding VA treatment records and associate them with the electronic claims file.

2.  Ask the Veteran to identify any relevant private treatment records and request that the Veteran submit or authorize for release such private treatment records.

Attempt to obtain and associate with the claims file any authorized private treatment records.  If a negative response is received from any treatment facility, or if sufficient attempts to obtain the records are futile, the Veteran should be properly notified and the claims file properly documented.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If any benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




